Per curiam.
Kenneth Raymond Carlson pled guilty in a Kentucky state court to the charge of flagrant nonsupport, a class D felony (the least severe class) in the Commonwealth of Kentucky. See Kentucky Revised Statutes § 530.050.1 As a result, the State Bar has charged Carlson with violating Standard 662 of Bar Rule 4-102 (d). Although Carlson made support payments periodically, he amassed a substantial arrearage ($43,000) while he was suffering from bi-polar manic depression and alcoholism. At the time of the hearing before the special master, Carlson was undergoing long-term treatment at a Veterans’ Administration hospital. Carlson admits his conviction, but denies he violated Standard 66.
It is in accord with our state’s public policy to recognize Carlson’s Kentucky conviction for purposes of this Georgia disciplinary proceeding. Furthermore, the conduct for which Carlson was convicted *336would subject him to discipline under the laws of this state; therefore, we conclude, contrary to the special master, that Carlson’s conviction constitutes a violation of Standard 66. Accordingly, we decline to follow the special master’s recommendation that Carlson not be suspended or otherwise disciplined. After consideration of the American Bar Association’s Standards for Imposing Lawyer Sanctions (1991) and the mitigating factors of Carlson’s alcoholism and diagnosed psychiatric disorder, we also reject the harshest penalty of disbarment advocated by the State Bar.
We find it appropriate to suspend Carlson from the practice of law in this state for 12 months or until such time as his obligation for child support arrearage under the Kentucky court’s order of probation is fulfilled, whichever period of time is longer. This comports with the provisions of OCGA § 19-6-28.1 and Bar Rule 1-209.3

Suspended.


Ml the Justices concur, except Hunstein and Thompson, JJ., who dissent.


 KRS § 530.050 provides in pertinent part:
A. person is guilty of flagrant nonsupport when he persistently fails to provide support which he can reasonably provide and which he knows he has a duty to provide by virtue of a court or administrative order to a minor ... and the failure results in: (a) An arrearage of not less than one thousand dollars ($1,000); or (b) Six (6) consecutive months without payments of support; or (c) The dependent has been placed in destitute circumstances....


 Standard 66 (a) provides that: “Conviction of any felony or misdemeanor involving moral turpitude shall be grounds for disbarment.”


 The Code section, effective July 1,1996, allows for the suspension of, denial of application, or renewal of a license for noncompliance with a child support order. Rule 1-209 provides that when a court of competent jurisdiction makes a finding under the Code section that a member of the bar has wilfully failed to timely pay a child support obligation and such refusal continues for 30 days after the determination becomes final, the bar member “shall be deemed not to be in good standing and shall remain in such status until such time as the noncompliance is corrected.”